AMARANTUS THERAPEUTICS, INC.


PROMISSORY NOTE


FOR VALUE RECEIVED, Amarantus Therapeutics, Inc., a Delaware corporation
("Company"), promises to pay to Neurotrophics, Inc. or its assignee ("Holder"),
the Principal Amount (as defined in Section 2 below) plus accrued interest as
set forth herein.


1.           Interest. This Note shall bear simple interest at the rate of two
percent (2%) per annum based upon a 365-day year for the actual number of days
elapsed. Interest shall commence with respect to any outstanding obligation
hereunder upon the Company's receipt of a valid Payment Notice (as defined in
Section 2 below) and shall continue on the applicable outstanding Principal
Amount until paid in accordance with the provisions hereof.


2.           Cash Payment. Unless sooner paid, the entire Principal Amount and
accrued interest thereon shall be payable by the Company on March 5, 2015 (the
"Maturity Date"). Subject to Section 3, payment of principal and interest shall
be made in lawful money of the United States of America and shall be credited
first to the accrued interest then due and payable and the remainder applied to
principal. For the purposes of this Note, the "Principal Amount" shall mean the
total amount paid by Holder to the parties set forth on Exhibit A hereto (each a
"Creditor"), such amount not to exceed an aggregate ofU.S.$222,083.20, and as
evidenced by delivery to the Company of a Payment Notice. For the purposes of
this Note, a "Payment Notice" shall mean a written statement, duly delivered to
the Company, which includes and otherwise sets forth in reasonable detail (i)
the cash amount paid by Holder to each Creditor, (ii) the date such payment was
rendered, (iii) the manner of payment (e.g.; check or wire transfer), (iv)
evidence that payment was rendered by Holder and the means by which Company can
confirm payment, and (v) a written release of claims, duly executed by the
applicable Creditor(s) identified in the Payment Notice, releasing Holder and
Company from any and all claims of Creditor relating to Holder's obligations set
forth on Exhibit A hereto. Following receipt of a Payment Notice from Holder,
the Company shall have a period often (10) business days to dispute the contents
of the Payment Notice. Failure to timely dispute the Payment Notice shall be
construed as acceptance and the amounts set forth in the Payment Notice shall be
deemed as a portion of the Principal Amount for purposes of this Note. The
parties hereto agree to use their best efforts to resolve any disputes relating
to a Payment Notice in a prompt and reasonable manner.


3.           Equity Option. The Company, in its sole discretion, may elect to
pay any or all of the Principal Amount of this Note in the form of Company
Common Stock and in lieu of cash, subject to compliance with applicable
securities laws. The value of the shares to be issued pursuant to this Section 3
shall be the Fair Market Value of the shares as of the date of issuance. The
"Fair Market Value" of each share shall be determined by the Company's Board of
Directors in good faith; provided, however, that where there exists a public
market for the Company's Common Stock at the time of such issuance, the Fair
Market Value of the shares issued pursuant to this Section shall be the product
of (a) the average of the closing bid and asked prices of the Common Stock
quoted in the Over-The-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on the Nasdaq Global Market or on
any exchange on which the Common Stock is listed, whichever is applicable, as
published in the Wall Street Journal for the five (5) trading days prior to the
date of determination of Fair Market Value and (b) the number of shares of
Common Stock to be issued on the applicable date of the principal payment in
accordance with this Section 3. The determination of Fair Market Value shall be
calculated in United States Dollars.

 
 

--------------------------------------------------------------------------------

 


4.           Assignment; Successors. Neither the Company nor Holder may assign,
pledge or otherwise transfer this Note without the prior written consent of the
other party, which consent will not be unreasonably withheld; provided, however,
the Company may assign this Note to any entity which merges with or into the
Company or otherwise acquires a majority of the Company's issued and outstanding
capital stock. Subject to the foregoing, the rights and obligations of the
Company and the Holder of this Note will be binding upon and inure to the
benefit of the successors, assigns, heirs, administrators and transferees of the
parties.


5.           Amendment or Waiver. None of the terms or provisions hereof may be
waived, altered, modified or amended except pursuant to writing duly signed by
Holder and Company.


6.           Waiver of Demand. Company hereby waives demand, presentment,
protest, notice of dishonor, notice of nonpayment or further notice of any kind.


7.           Costs of Collection; Governing Law. In the event of any action to
enforce payment of this Note, in addition to all other relief, Holder shall be
entitled to reasonable attorneys' fees and costs to be fixed by the court. The
validity, construction and performance of this Note will be governed by the laws
of the State of California, excluding that body of law pertaining to conflict of
laws. The Note constitutes the entire agreement among the parties concerning its
subject matter.


IN WITNESS WHEREOF, the undersigned has executed this Note effective as of March
5, 2008.


Amarantus Therapeutics, Inc.,
a Delaware corporation
By: /s/ Martin P. Cleary
Name: Martin P. Cleary
Title: CEO


Agreed and Accepted:
Neurotrophics, Inc.
By:   /s/ John Commissiong
Name: John Commissiong
Title:   President

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
NEUROTROPHICS CREDITOR LIST



                     
FX Rate
         
CDN$
         
CDN$
   
CDN$
   
Initial U$D
   
Amount
   
Repaid
   
Balance
   
3/5/08
   
Equivalent
United Bank Ltd.
    98,222.00       13,344.00       84,878.00       0.991100     $ 84,122.59
PrescientNeuropharma
    45,000.00               45,000.00       0.991100     $ 44,599.50
CIBC
    18,291.00               18,291.00       0.991100     $ 18,128.21
Kurt Soost
    5,000.00               5,000.00       0.991100     $ 4,955.50
Giselle Commissiong
    9,000.00       4,500.00       4,500.00       0.991100     $ 4,459.95
Bertram Commissiong
    3,770.00               3,770.00       0.991100     $ 3,736.45
Kenworth Hunte
    38,521.00               38,521.00       0.991100     $ 38,178.16
Klaus Unsicker
    10,000.00               10,000.00       0.991100     $ 9,911.00
Nanogen
    6,000.00               6,000.00       0.991100     $ 5,946.60
McLean & Kerr LLP
    5,823.62               5,823.62       0.991100     $ 5,771.79
Paliare Roland
                                     
Barristers
    1,010.87               1,010.87       0.991100     $ 1,001.87
Shameze Rampertab
    1,283.00               1,283.00       0.991100     $ 1,271.58
Amount included in AP Trade
  $ 241,921.49     $ 17,844.00     $ 224,077.49             $ 222,083.20


